Citation Nr: 1635980	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including include depression, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a testicular disability, including erectile dysfunction, to include as secondary to service-connected disability.

3.  Entitlement to service connection for skin disability, including tinea versicolor, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected disability.
7.  Entitlement to service connection for a left arm disability, to include as secondary to service-connected disability.

8.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from June 1977 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were before the Board in February 2014, at which time they were remanded for additional development.  After the issuance of a November 2015 supplemental statement of the case, the claims have been remitted to the Board for further appellate review.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for an acquired psychiatric disability, a stomach disability, a skin disability, a testicular disability, and a left arm disability will be addressed in the REMAND portion of the decision below and are REMANDED to the RO or the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's bilateral hip arthritis was not incurred in or due to his active duty, and was not caused or aggravated by a service-connected disability.

2.  The evidence of record did not establish the presence of a right ankle disability.

3.  The Veteran's residuals of a left Achilles' tendon rupture were not incurred in or due to his active duty, and were not caused or aggravated by a service-connected disability.

4.  The Veteran's right shoulder degenerative arthritis and right wrist osteoarthritis were not incurred in or due to his active duty, and were not caused or aggravated by a service-connected disability.

5.  The Veteran's area of hyperpigmented skin, right hand, is a residual of an in-service laceration.

6.  The Veteran's lumbosacral strain is not manifested by ankylosis or intervertebral disc syndrome, and there are no associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or aggravated by active service, nor was one caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  A right arm disability, other than the hyperpigmented area on right hand, was not incurred in or aggravated by active service, nor was one caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A hyperpigmented area of skin on right hand was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letters dated in November 2007, January 2008, and February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA and private treatment records, and documentation from the Veteran's application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations and/or the RO or the AMC obtained supplemental opinions in May, June, August 2015, and September 2015.  The VA examiners reviewed the Veteran's claims file and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  The examiners provided opinions that addressed the salient questions presented by the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In February 2014, the Board remand the Veteran's above-captioned claims for additional development, including obtaining the documentation associated with the Veteran's application for benefits from the Social Security Administration and providing him VA examinations.  After this development was completed, the AMC issued a November 2015 supplemental statement of the case.  The Board finds that the AMC substantially complied with the remand directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claims herein.

I.  Service Connection

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With respect to each of the claimed disabilities below, except as otherwise specified, the evidence of record includes current diagnoses thereof.  Consequently, the evidentiary requirement of a current diagnosis has been established for these claims and, thus, further discussion is moot.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Bilateral Leg

Preliminarily, the Board acknowledges the Veteran's assertions that bilateral lower extremity radiculopathy is present and is related to his service-connected lumbosacral strain.  The merits of this claim will be addressed within the analysis concerning an increased rating for a lumbosacral strain, wherein the Board will ascertain whether any associated neurological abnormalities warrant a separate rating.

Subsequent to the February 2014 remand, the Veteran underwent two VA examinations in September 2015 concerning his legs: one with respect to his ankles, feet, and lower legs, the other regarding his hips and thighs.  After reviewing the evidence of record and administering clinical evaluations, the only diagnosis regarding the Veteran's hips was right and left hip osteoarthritis.  The examiner opined that the Veteran's bilateral hip condition is "not due to or causally related to the Veteran's service, to include incidents documented in service treatment records."  In support of this opinion, the examiner explained as follows:

Service treatment records found one incident of hip pain with no evidence that this became chronic.  Separation exam[ination is] silent for hip complaints or diagnosis.  Medical records within 12 months of active duty are silent for complaint of or diagnosis for either hip.  There is no objective evidence of a [hip] condition [in] either [hip] again until 2012 - 30 years after active duty.  In 2009 there was evidence of normal bilateral hip exam[ination]s.  There is no objective evidence of onset of a chronic hip condition [of] either hip in active duty.

The examiner then opined that the Veteran's bilateral hip condition is "not due to or aggravated by his service-connected low back disability."  In support of this opinion, the examiner explained:

There is no pathophysiologic mechanism for low back/lumbar spine disease to cause bilateral hip arthritis.  Medical records do not find severe gait abnormality due to [the V]eteran[']s low back condition such that increased weight or force would be placed on either hip....the [V]eteran[']s use of a walker may actually take some burden off of the hips and help his hips rather than aggravate them.  The medical records find no evidence of aggravation of the hips by the low back condition.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinion of record regarding service connection on a direct and a secondary basis is that of the September 2015 VA examiner, which is negative to the Veteran's claim.  

To the extent that the Veteran asserts that his bilateral hip disability was incurred in or due to his active duty, or was caused or aggravated by his service-connected lumbar strain, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding such matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence that his current bilateral hip disability was incurred in or due to his active duty, or was caused or aggravated by his service-connected lumbosacral strain.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As such, the Board finds that service-connected for a bilateral hip disability is not warranted on a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310.

Additionally, given the diagnosis associated with the Veteran's bilateral hip disability (arthritis), and the Veteran's assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for a bilateral hip disability was dated many years after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his bilateral hip disability during and since his active duty.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.    Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he continuously experienced bilateral hip pain since his active duty are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Now that the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).
The Veteran's service treatment records included one instance of treatment for his hip.  The service treatment records dated thereafter do not demonstrate that he complained of or was treated for hip symptoms.  Significantly, the Veteran's separation examination was negative for complaints of or treatment for hip symptoms.  In 2009, a clinical evaluation that included the Veteran's hips was normal.  Further, during the September 2015 VA examination, the Veteran stated that the onset of his hip symptoms as being approximately 9 or 10 years prior, marking sometime in 2005 or 2006.

After weighing the Veteran's assertions of continuity against the absence of in-service treatment records (beyond the one instance of treatment); normal clinical findings at separation from service; the inconsistency of the Veteran's statements with the other evidence of record and his own statements with respect to onset of the disability; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that the Veteran's statements are not credible evidence as to experiencing a bilateral hip disability in and/or since his active duty.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a bilateral hip disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303 (b).

Regarding the Veteran's ankles, feet, and lower legs, the September 2015 VA examiner rendered a diagnosis of residuals of ruptured left Achilles' tendon and found the presence of right ankle edema, but no diagnosable right ankle disability.  

Insofar as the Veteran's claim of entitlement to service connection for a bilateral leg disability involves his right ankle, the Board finds that the evidence of record does not establish the presence of a right ankle disability.  Edema (swelling) is a symptom, and is not considered a disability under the applicable law and regulations.  38 C.F.R. § 4.1 (2016).  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a right ankle disability has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has a right ankle disability, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms such as pain and swelling; however, the diagnosis of a right ankle disability is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current right ankle disability in this case.  Lathan, 7 Vet. App. at 365.

Although the examiner determined that the Veteran did not have a right ankle disability, the examiner then opined that the Veteran's "bilateral" ankle condition is not due to his service, to include incidents documented in service treatment records.  In support of this opinion, the examiner provided the following rationale:

Service treatment records finds diagnosis of sprain right ankle - [a] sprain is an acute and transient condition that resolves with no residual.  The remainder of the [V]eteran[']s record, to include separation is silent for a right ankle condition indicating no failure to resolve.  Medical records within 12 months of active duty are silent for complaint of or diagnosis for either ankle.  There is no objective evidence of an ankle condition [in] either ankle again until 1986 - a work injury then 1997 when the [V]eteran had a ruptured left achilles [sic] tendon.  There is no objective evidence of a chronic ankle condition either ankle onset in active duty.
With respect to whether a current ankle disability was caused or aggravated by his service-connected lumbar strain, the examiner answered negatively.  In support of this opinion, the examiner explained:

Medical records do not find severe gait abnormality due to [the V]eteran[']s low back condition such that increased weight or force would be placed on either ankle.  The [V]eteran has been using a rolling walker since 2013 which would actually take weight off of his ankles.  There is no objective evidence that the lower extremity edema is due to his [service-connected] low back condition.  There is no objective evidence that the [service-connected] low back condition caused the fall resulting in the left achilles [sic] rupture.  Medical records find that the [V]eteran stated at the time that he twisted his left ankle.  Medical records do not find aggravation - indeed the use of the walker for the low back may actually be helpful to the ankles.  Careful review of [V]eteran[']s extensive record finds no objective evidence for the causation of an ankle condition either ankle by the veterans [service-connection] low back condition.

The September 2015 VA examiner's opinion is the only competent opinion of record regarding service connection on a direct and/or a secondary basis, both of which are negative to the Veteran's claim.  Colvin, 1 Vet. App. at 175.

To the extent that the Veteran asserts that he has an ankle disability that was incurred in or due to his active duty, or was caused or aggravated by his service-connected lumbosacral strain, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  This finding also applies to the Veteran's claim that he ruptured his left Achilles' tendon when he fell down stairs as a result of a back spasm that occurred because he coughed.  As will be discussed in the section of this decision regarding his claim of entitlement to an increased rating for service-connected lumbosacral strain, there is no indication that said disability is manifested by spasm.  Further, the evidence of record shows that the Veteran experiences a variety of non-service-connected disabilities, including those involving his spine.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding etiology or whether his service-connected lumbosacral spine was the source of the alleged spasm, especially given that treatment records show that the Veteran stated that his left Achilles' tendon ruptured resulted of spraining his ankle, not falling down the stairs.  Jandreau, 492 F.3d at 1377; see Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Consequently, the Veteran's lay assertions do not constitute competent evidence that an ankle disability was caused or aggravated by his service-connected lumbosacral strain.  Lathan, 7 Vet. App. at 365.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Arm

Again, the Board acknowledges the Veteran's assertions that bilateral upper extremity radiculopathy is present and is related to his service-connected lumbosacral strain.  The merits of this claim will be addressed within the analysis concerning an increased rating for a lumbosacral strain, wherein the Board will ascertain whether any associated neurological abnormalities warrant a separate rating.

Additionally, the Board observes that a claim of entitlement to service connection for a right hand disability was denied by the RO in a July 2015 rating decision.  Despite this, the Veteran has already perfected an appeal of the issue of entitlement to service connection for a right arm disability, which necessarily includes his right hand.  As such, the Board finds that the scope of the Veteran's claim of entitlement to service connection for a right arm disability encompasses a right hand disability.  Accordingly, said claim will addressed by the Board here.

In September 2015, the Veteran underwent three VA examinations to ascertain the presence, nature, and etiology of any found bilateral arm disabilities; namely a shoulder examination, a hand and finger examination, and a wrist examination.   Ultimately, these examinations resulted in diagnosis of right shoulder degenerative arthritis, right wrist osteoarthritis, and a hyperpigmented area of skin on right hand.  

With respect to the Veteran's area of hyperpigmented skin on his right hand, the examiner opined that this disability "can be considered as a residual of the laceration mentioned in his [service treatment records]."  With no evidence to the contrary, the Board finds that service connection is warranted for the Veteran's hyperpigmented area of skin on his right hand.

With respect to the Veteran's right shoulder degenerative arthritis and right wrist osteoarthritis, the examiner opined that these disabilities were "less likely than not (less than 50 [percent] probability) incurred in or caused by the claim in-service injury, event, or illness."  Underlying this opinion, the examiner provided the following rationale concerning the Veteran's right shoulder:

There is NO objective evidence of current right shoulder condition onset in military service or shortly after discharge from military service.  More than 31 years after discharge from military service on 7/13/2012 X rays of the right shoulder showed Moderate osteoarthritis, right [acromioclavicular] joint; a natural aging process for a 57 [year old] gentleman.

Regarding the Veteran's right wrist osteoarthritis, the examiner explained:

[Service treatment records] shows one isolated event [o]n 9 August 1978 [V]eteran was seen for Right wrist pain x 2 days Diagnosis: Muscular Skeletal pain [follow-up] exam[ination] On 10 Aug[ust] [19]78 shows Diagnosis: Muscular pain metacarpal area [right] wrist; a transient condition known to resolve without residuals.  There is NO objective evidence of chronicity in military service or shortly after discharge from military service.  More than 34 years after discharge from military service during this [VA examination,] X rays of the right wrist showed Mild degenerative changes; a natural aging process for a 61-[year old] gentleman.

With respect to service connection for right shoulder degenerative arthritis and right wrist osteoarthritis on a secondary basis, the examiner opined that it was "less likely than not (less than 50 [percent] probability) proximately due to or the result of the Veteran's service-connected condition."  In support of this opinion, the examiner provided the following rationale:

The weight of peer- reviewed medical literature is against a relationship (cause, effect or aggravation, if any) between [service-connected] low back disability and Claimed current Right shoulder condition 'Moderate osteoarthritis, right [acromioclavicular] joint.'

With respect to the Veteran's right wrist, the examiner similarly explained:

The weight of peer- reviewed medical literature is against a relationship (cause, effect or aggravation, if any) between [service-connected] low back disability and Claimed current Right shoulder condition 'Mild degenerative changes, right wrist.'

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  The only etiological opinions of record regarding service connection on a direct and a secondary basis for a right arm disability are those of the September 2015 VA examiners, which are negative to the Veteran's claim.  

To the extent that the Veteran asserts that a right arm disability was incurred in or due to his active duty, or was caused or aggravated by his service-connected lumbar strain, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to lay observable symptoms; however, the determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions regarding such matters.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's lay assertions do not constitute competent evidence that a current right arm disability was incurred in or due to his active duty, or was caused or aggravated by his service-connected lumbar strain.  Lathan, 7 Vet. App. at 365.

As such, the Board finds that service-connected for a right arm disability is not warranted on a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310.

Given the diagnoses associated with the Veteran's right shoulder and wrist (arthritis), and the Veteran's assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for either a right shoulder or right wrist disability was dated many years after his active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense, 1 Vet. App. at 356.

Regardless, during the pendency of this appeal the Veteran asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his right shoulder and right wrist disabilities during and since his active duty.

The Veteran's assertions that he continuously experienced lay observable right shoulder and/or right wrist symptoms, such as pain, since his active duty are considered competent evidence.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Now that the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.; Caluza, 7 Vet. App. at 506; Buchanan, 451 Vet. App. at 1331.

The Veteran service treatment records were negative for complaints of or treatment for right shoulder symptoms.  However, the Veteran's service treatment records demonstrated that he complained of and was treated for right wrist pain, with a two-day history in August 1978; the diagnosis of was musculoskeletal pain in the metacarpal area.  Service treatment records dated thereafter, including his separation examination, were negative for complaints of or treatment for right wrist symptoms.  During the September 2015 VA examination, the Veteran stated that the onset of his right shoulder symptoms were approximately 10 years prior, marking sometime in 2005.

After weighing the Veteran's assertions of continuity against the absence of in-service treatment records (beyond the instance of treatment for right wrist pain in August 1978); normal clinical findings at separation from service; the inconsistency of the Veteran's statements with the other evidence of record and his own statements with respect to onset of the disability; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that the Veteran's statements are not credible evidence as to experiencing a shoulder or a right wrist disability in and/or since his active duty.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a bilateral hip disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303 (b).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a right arm disability, other than a hyperpigmented area on his right hand, is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II.  Increased Rating for Lumbosacral Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Throughout the pendency of this appeal, the Veteran's service-connected lumbosacral strain has been a rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is included under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2016).

A 40 percent rating has already been assigned to the Veteran's service-connected lumbosacral strain throughout the pendency of this appeal.  As such, in order for a higher rating to be warranted, the evidence of record must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, The General Rating Formula. 

As defined by the regulations, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankyloses.  38 C.F.R. § 4.71a, Diagnostic Code 5237, The General Rating Formula, Note (5).  Further, ankylosis is the complete immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); see also, Lewis v. Derwinski, 3 Vet. App. 259 (1992) citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  

At no point during the pendency of this appeal does the evidence of record demonstrate that the Veteran's lumbosacral strain is manifested by unfavorable ankyloses of the entire thoracolumbar spine or the entire spine.  Indeed, the Veteran does not assert that his service-connected lumbosacral strain is manifested by unfavorable ankylosis of either his entire thoracolumbar spine or his entire spine.  As such, a rating in excess of 40 percent is not warranted based unfavorable ankylosis.

Additionally, the Board finds that a disability rating higher than 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If, as here, a veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206-07.  The already-assigned 40 percent rating under the General Formula is the highest possible rating for limitation of motion, absent ankylosis.  Moreover, the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).

As an alternative to the General Rating Formula, certain spine/back disabilities may be rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As its title suggests, the service-connected disability in question must be manifested by intervertebral disc syndrome in order for the formula to be applicable.  The evidence of record demonstrates the presence of degenerative disc disease in the Veteran's lower spine.  However, the grant of service connection was limited in scope to the Veteran's lumbosacral strain (a muscular disability) and, since then, has not been expanded to include intervertebral disc syndrome (a skeletal disability).  In effect, the Veteran now seeks to expand the scope of the service-connected disability to include intervertebral disc syndrome.  

The June 2015 VA examiner stated that there "[t]here is no scientific evidence that [a lumbosacral strain] causes degenerative disc/bone disease of the lumbar spine."  The Board finds this opinion to be the most probative evidence of record.  Indeed, the evidence of record does not otherwise support finding that the Veteran's degenerative disc disease is related to his service-connected lumbosacral strain.  As such, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is inapplicable, as the scope of the award for service connection does not include the Veteran's degenerative disc disease/intervertebral disc syndrome.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As such, the Board will address whether a separate rating is warranted for any associated neurological disability.

As an aspect of his claim of entitlement to service connection for a testicular disability, the Veteran is seeking service connection for erectile dysfunction.  Insofar as the Veteran is claiming entitlement to service connection for erectile dysfunction as a neurological abnormality associated with his service-connected lumbosacral strain, the Board will consider the merits of said claim here.

The evidence of record includes two competent opinions addressing the relationship between the Veteran's service-connected lumbosacral strain and his neurological abnormalities, including erectile dysfunction.

In June 2015, the Veteran underwent VA examinations to assess whether any neurological abnormalities were present and, if so, whether each such abnormality was etiologically associated with his service-connected lumbosacral strain.  After reviewing the evidence of record and administering a clinical evaluation, the examiner provided the following opinion:

Sensory exam[ination] revealed normal perception of touche [sic], position and vibration in [bilateral lower extremities, [V]eteran stated:  'There are times when my arms and legs are numb, it lasts about 10 minutes but now it's ok.'  However, with monofilament testing, there was relatively less intensity of perception of the filament distally in the toes and distal feet bilaterally, which is a distal length dependent distribution, not dermatomal, NOT related to or caused by the back ....No history of saddle anesthesia.  No trophic changes noted, no sores/ulcers or abnormal calluses noted in [bilateral lower extremities].  SLR was negative in [bilateral lower extremities].  Reflexes were +1 but symmetric in [bilateral lower extremities].  Babinski was downgoing [normal] in [bilateral lower extremities. +hair present in legs and digits.

...
History of back conditions and review of imaging reveals degenerative changes are in the lower lumbar spine area, without cord compression, and specifically NOT involving the cauda equina which houses the nerve centers for genitosexual/bowel/bladder function and is located at the end of the spinal cord at the L1/2 levels.  Severe degenerative osterophytes or more commonly, an acute herniation of a disk at that level is the usual cause of the so called 'cauda equine syndrome' and is a medical emergency.  There is therefore no credible or rational basis to attribute any physiological genitosexual dysfunction to the back condition.  [In addition service-connected] lumbosacral strain is a soft tissue/muscular condition.  There is no scientific evidence that it causes degenerative disc/bone disease of the lumbar spine, and would not be a credible cause of physiological/neurological genitosexual dysfunction per se.

(Emphasis in the original).

The Veteran underwent a contemporaneous June 2015 VA examination to ascertain the presence of peripheral neurological conditions.  After reviewing the evidence of record, and interviewing the Veteran, the examiner administered a clinical evaluation.   Ultimately, the examiner opined that bilateral upper and bilateral lower extremity peripheral neuropathy were "less likely as not [less than 50/50 probability] incurred in or caused by service" and were "less likely as not [less than 50/50 probability] proximately due to or the result of, or aggravated by [service lumbosacral strain."  In support of this opinion, the examiner provided, in pertinent part, the following explanation:

[The] Veteran reports that his symptoms were noted following the administration of Eligard [for his NON-[service-connected] prostate cancer] which is a known cause of peripheral neuropathy causing burning, pricking, ticking, numbness, tingling symptoms in hands/feet....Lumbosacral strains do not cause peripheral neuropathy, it [is] a muscle condition, and it certainly would not affect the hands which are not anatomically nor pathophysiologically related to the lower back at all.  Current symptoms and sensory findings are consistent with length dependent, distal to proximal type of peripheral neuropathy congruent with side effects of Eligard.  In addition [the V]eteran has other NON-[service-connected] conditions which may also contribute to symptoms:  B12 deficiency, [hepatitis] C infection, cancer itself can cause peripheral neuropathy, hyperglycemia, and past [history of alcohol] abuse.  There is no credible scientific basis to attribute proximate cause or aggravation of claimed neuropathy to back strain.

(Emphasis in the original).

The Veteran did not assert, and the evidence of record does not otherwise support finding that any additional neurological abnormalities were present beyond those discussed by the June 2015 VA examiners.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  The only etiological opinions of record are those of the June 2015 VA examiners, which are negative to the Veteran's claim.

To the extent that the Veteran asserts that his lumbosacral strain is manifested by any neurological abnormalities, including erectile dysfunction, the Board finds that such an opinion is more suited to the realm of medical, rather than lay expertise.  While the Veteran's assertions are competent evidence as to the presence of lay observable symptoms, determining the etiology of these symptoms is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such treatment for a non-service-connected disability.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Thus, the lay opinion as to the medically complex question is accorded no probative value.  As such, a separate rating for a neurological abnormality associated with the Veteran's lumbosacral strain, is not warranted.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.   See 38 C.F.R. 
 §§ 4.20, 4.27 (2016).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence resents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected lumbosacral strain is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of this disability.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The Veteran's service-connected lumbosacral strain is manifested by pain and decreased range of motion.  Regarding functional impairment, the Veteran's lumbosacral strain makes difficult prolonged sitting, standing, and walking, as well as repetitive heavy lifting.  The Board finds that such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations are either specifically listed in the rating criteria or arise because of the above factors or symptoms listed in the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc). However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 40 percent to the Veteran's lumbosacral strain, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a bilateral leg disability, to include as secondary to service-connected disability, is denied.

Service connection for a right arm disability, other than a hyperpigmented area of skin on right hand, to include as secondary to service-connected disability, is denied.

Service connection for a hyperpigmented area of skin on right hand is granted.

A rating in excess of 40 percent is not warranted for lumbosacral strain.


REMAND

Acquired Psychiatric Disability

In the February 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination in order to ascertain the presence and nature of any current psychiatric disability.  The VA examiner was requested to provide an etiological opinion as to whether any current psychiatric disability was causally related to the Veteran's active duty and/or was caused or aggravated by his service-connected lumbosacral strain, to include any medications prescribed to treat his lumbosacral strain.  

In June 2015, the Veteran underwent a VA psychiatric examination, and the AMC obtained a supplemental opinion in August 2015.  In response to the question of whether the Veteran currently has or has ever been diagnosed with a psychiatric disability, the examiner answered affirmatively.  The examiner did not, however, provide further elaboration as to the nature or timing of that diagnosis.  Consequently, the Board is unable to ascertain if the Veteran satisfied the evidentiary requirement of having a current diagnosis during the pendency of this appeal or at a reasonable time before then.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although a remand to obtain a supplemental opinion would normally be sought, the Board finds that another VA examination is needed.  Specifically, after reviewing the evidence and administering a clinical evaluation, the examiner could not determine if the Veteran had a psychiatric diagnosis at the time of the examination because he found that the Veteran was uncooperative and feigning symptoms.  With that said, the examiner also stated that the inability to determine the presence of a current psychiatric diagnosis "is not tantamount to saying that [the Veteran] does not have a mental disorder.  Instead, it reflects that because the [V]eteran was uncooperative the undersigned was unable to differentiate possible legitimate symptoms from feigned symptoms."  Accordingly, another examination is necessary in order to ascertain the presence and nature of any current psychiatric diagnosis.

The Board would like to take this opportunity to advise the Veteran that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

Testicular Disability

To the extent that the Veteran's claim of entitlement to service connection for a testicular disability is separate and apart from his assertion that said disability is a neurological manifestation of his service-connected lumbar strain, the Board finds that another remand is required in order to obtain a supplemental opinion.

Pursuant to the February 2014 remand, the Veteran was provided a VA examination in May 2015 regarding his claimed testicular disability.  The May 2015 VA examiner reviewed the electronic claims file and administered a clinical evaluation.  Ultimately, the examiner rendered a diagnosis of erectile dysfunction.  The examiner then opined that the Veteran's erectile dysfunction "is not caused by any diagnosed condition during his active duty or proximately due to the lumbar strain."  In support of this opinion, the examiner provided the following rationale:

The [V]eteran was achieving good response to the treatment of viagra, however, the [erectile dysfunction] may have became worsed [sic] due to his surgical intervention for his prostate carcinoma.  A lumbar strain does not cause [erectile dysfunction].

The Board finds that the examiner's rationale addresses the Veteran's response to treatment and that the Veteran's erectile dysfunction may have worsened due to surgical intervention for prostate cancer, neither of which concerns the salient etiologically questions presented by the Veteran's claim.  The examiner provided a conclusory statement that erectile dysfunction is not caused by a lumbar strain, and the examiner did not address whether the Veteran's erectile dysfunction is caused or aggravated by medication prescribed to his service-connected lumbar strain.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required to obtain a supplemental opinion.

Skin

In July 2008, the Veteran underwent a VA examination to ascertain the presence, nature, and etiology of his claimed skin disability.  After a reviewing the evidence of record and administering a clinical evaluation, the examiner rendered a diagnosis of tinea versicolor.  The examiner then opined that the Veteran's tinea versicolor is not caused or aggravated by his active duty or caused by medications for the service-connected connected disability of lumbar strain.  In support of this opinion, the examiner provided the following rationale:

Review of the records is silent in regards to tinea versicolor while the [V]eteran was in service or in close proximity of his separation from service.  Medical literature review does not support a claim that Tinea Versicolor is secondary to the medications the [V]eteran is taking for his [service-connected] lumbar strain.

In the February 2014 remand, the Board found that the July 2008 VA examiner's opinion did address the Veteran's in-service skin problems and did not provide an opinion regarding aggravation.  As such, the Board remanded the Veteran's claim for additionally development.

In May 2015, the Veteran underwent a VA examination (which produced a Disability Benefits Questionnaire) regarding his claimed skin condition.  After reviewing the evidence of record and administering a clinical evaluation, the examiner rendered a diagnosis of acrochordon (skin tags).  The examiner then opined that the Veteran's claimed skin disabilities were "not caused by any diagnosed condition during his active duty or proximately due to his lumbar spine strain."  In support of this opinion, the examiner stated that the Veteran's "record" does not show his claim conditions, and "lumbar spine strain does not cause any kind of skin condition."

The AMC determined that this opinion was incomplete and, thus, obtained a supplemental opinion from the examiner in August 2015, which is as follows:

The [V]eteran's claimed acrochordon (skin TAG) is not caused by any medication he has taken for his [service-connected] lumbar condition.

RATIONALE:  Currently he is on meloxicam for his pain, but there is no supportive medical evidence of the [V]eteran's claim.  According to medical literatures [sic] and review [s]kin tags are frequently seen in obese patients and in patients with diabetes mellitus.  Observational studies suggest that acrochordons may be a skin sign of insulin resistance and metabolic syndrome.  The [V]eteran definitely fits into this picture.  His [body mass index] is 40.

Neither the May 2015 has VA examination nor the August 2015 supplemental opinion addressed the issue of aggravation.  Further, the August 2015 supplemental opinion pertains only to acrochordons, not tinea versicolor.  As such, the Board finds that the May 2015 VA examination is inadequate, even with consideration of the August 2015 addendum.  Consequently, a remand is required in order to obtain other supplemental opinion.

Stomach

In the February 2014 remand, the Board found that a May 2008 VA examiner did not render an etiological opinion because, at the time of the examination, no stomach disability was present.  Thereafter, the Veteran submitted evidence demonstrating the present of diverticulitis.  As such, the Board remanded the Veteran's claim in order to provide him another VA examination.

While the Veteran's claim was in remand status, he was provided a VA examination in September 2015.  Despite the basis for the previous remand, the September 2015 VA examination did not render an etiological opinion.  Consequently, another remand is required in order to obtain a supplemental opinion.

Left Arm

In the February 2014 remand, the Board directed the RO or the AMC to provide the Veteran with a VA examination that addressed his claim of entitlement to a bilateral arm disability.  In so doing, the Board observed that the evidence of record included a diagnosis of mild nerve entrapment of the Veteran's left wrist.  The Veteran was provided a VA examination in September 2015, but the examiner did not render any left arm diagnosis, including with respect to the Veteran's left wrist.  Given that such a diagnosis is of record, the Board finds that the evidentiary requirement of establishing a current diagnosis has been met.  Thus, the VA examiner must address the etiological relationship between the Veteran's mild left nerve entrapment and his active duty and his service-connected disability, if any.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.

TDIU

The Board finds that the Veteran's claim of entitlement to TDIU is inextricable intertwined with the claim being remanded herein.  As such, the TDIU claim must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC must schedule the Veteran for a comprehensive VA psychiatric examination.  The claims file be must made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All tests deemed necessary by the examiner are to be performed.  All psychiatric diagnoses should be clearly reported.  In so doing, the examiner should specifically consider and discuss the Veteran's diagnosis of psychosis, not otherwise specified, documented in the VA treatment records.  For each current psychiatric diagnosis (including recent diagnoses dated prior to the Veteran's claim and those dated during the pendency of the appeal, even if they subsequently resolved), the examiner should respond to the following: 

a) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current psychiatric disability is causally related to the Veteran's active duty, to include incidents documented in service treatment records; 

b) If the above opinion is negative, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current psychiatric disability is caused or aggravated by the Veteran's service-connected lumbosacral strain, to include any medications taken for this disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A detailed rationale for all opinions expressed should be provided.
2.  The RO or the AMC must obtain supplemental opinions from the May 2015 VA examiner.  The Veteran's claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in or due to his active duty?

(b) If the above opinion is negative, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability or by medication prescribed to treat a service-connected disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion provided.

3.  The RO or the AMC must obtain supplemental opinions from the May 2015 VA examiner.  The Veteran's claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinea versicolor and/or acrochordons was/were incurred in or due to his active duty?

(b) If the above opinion is negative, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinea versicolor and/or acrochordons was/were caused or aggravated by a service-connected disability or medication prescribed to treat a service-connected disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any rendered opinion.

4.  The RO or the AMC must obtain supplemental opinions from the September 2015 VA examiner.  The Veteran's claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diverticulitis was incurred in or due to his active duty?

(b) If the above opinion is negative, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diverticulitis was caused or aggravated by a service-connected disability or medication prescribed to treat a service-connected disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must address these questions regarding the Veteran's episode of diverticulitis even if it subsequently resolved.  A complete rationale must be provided for any opinion offered.

5.  The RO or the AMC must obtain supplemental opinions from the September 2015 VA examiner.  The Veteran's claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's mild nerve entrapment, left wrist, was incurred in or due to his active duty?

(b) If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's mild nerve entrapment, left wrist, was caused aggravated by his service-connected lumbosacral strain or any other service-connected disability or medication taken to treat a service-connected disability

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must address these questions regarding the Veteran's mild nerve entrapment, left wrist, even if it subsequently resolved.  A complete rationale must be provided for any rendered opinion.

6. Provide an evaluation of the veteran by a vocational specialist.  The specialist is asked to address the functional impact that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the specialist should consider the Veterans employment and educational history, but must not consider the Veteran's age or any non-service connected disabilities.

7.  Thereafter, if the percentage requirements for entitlement to TDIU under 38 C.F.R. § 4.16(a) are note met, the issue of entitlement to TDIU on an extraschedular basis should be referred to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b).

8.  Thereafter, the issues on appeal should be re-adjudicated.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


